5 F.3d 543NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Teodulo ROMO-LOPEZ, Defendant-Appellant.
No. 92-10708.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 11, 1993.*Decided Aug. 25, 1993.

Appeal from the United States District Court for the District of Arizona;  No. CR-91-00294-ACM, Alredo C. Marquez, District Judge, Presiding.
D.Ariz.
REVERSED AND REMANDED.
Before:  PREGERSON, BRUNETTI and RYMER, Circuit Judges.
MEMORANDUM**
Teodulo Romo-Lopez appeals his conviction, following a jury trial, for conspiracy to possess with intent to distribute cocaine, and aiding and abetting the possession of cocaine in violation of 21 U.S.C. Secs. 841(a)(1), 846 and 18 U.S.C. Sec. 2.  Romo-Lopez contends the district court erred by trying him in abstentia because he was not present at the beginning of his trial.  In light of the Supreme Court's recent decision in Crosby v. United States, 113 S.Ct. 748, 753 (1993) (holding that Fed.R.Crim.P. 43 "prohibits the trial in abstentia of a defendant who is not present at the beginning of trial"), the government concedes error.  We agree.  Therefore, we reverse Romo-Lopez's conviction and remand for a new trial.
REVERSED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3